Citation Nr: 0816265	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-30 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a June 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Lincoln, Nebraska in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from January 1966 to December 1967, appealed 
that decision to the BVA.  Thereafter, the RO referred the 
case to the Board for appellate review.

In a November 2005 decision, the Board denied the appellant's 
claim of entitlement to service connection for bilateral 
hearing loss.  The appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
("CAVC" or "Court").  In a September 2007 memorandum 
decision, the Court vacated and remanded the Board's decision 
on the basis that the Board failed to adequately considered 
the appellant's lay statements. See September 2007 memorandum 
decision, pgs. 1, 4; October CAVC order.  The appeal was then 
returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Bilateral sensorineural hearing loss did not manifest 
during the appellant's period of active service or for many 
years following service, and is not shown to be causally or 
etiologically related to service.




CONCLUSION OF LAW

Bilateral sensorineural hearing loss was not incurred in or 
aggravated during service, nor may it be presumed to have 
been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for bilateral sensorineural hearing loss, 
VA has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Prior to the adjudication of the appellant's claim, a letter 
dated in November 2003 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The 
November 2003 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and essentially asked the appellant to send 
the information to VA or notify VA of the evidence that the 
appellant desired VA to obtain on his behalf. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  

In addition to the November 2003 letter, the Board observes 
that the appellant was provided a second VCAA notice in 
August 2005 that essentially reiterated to the appellant the 
evidence necessary to establish entitlement to his claim.  As 
stated in the August 2005 letter, the specific purpose of the 
letter was to insure that the appellant was fully informed in 
accordance with the VCAA and to provide the appellant with 
the opportunity to submit additional information in support 
of his claim. See August 2005 letter, p. 1.  The Board 
observes that the appellant's claim was readjudicated in a 
Supplemental Statement of the Case that was provided to the 
appellant with his August 2005 VCAA notice. See August 2005 
Supplemental Statement of the Case; Mayfield  v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].  Subsequent to 
receipt of these documents, the appellant notified the RO 
that he had no additional evidence to submit in support of 
his claim and requested that the RO forward his appeal to the 
Board. See August 2005 statement from the appellant; 
September 2005 letter from the appellant's attorney.  
Thereafter, the appellant's claim was examined by the Board 
in November 2005. November 2005 BVA decision. 

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was also 
afforded a VA examination in May 2004 in connection with his 
hearing loss claim. 38 C.F.R. § 3.159(c)(4). 

In addition to the foregoing, the Board observes that the RO 
provided the appellant an explanation of disability ratings 
and effective dates during the time frame in which the 
appellant's appeal was pending before the CAVC. March 2006 
letter from the RO to the appellant; Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, since the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim of entitlement to service 
connection for bilateral hearing loss, any questions as to 
the appropriate disability rating or effective date to be 
assigned to this claim are rendered moot; and no further 
notice is needed. Id.  

B.  Law and Analysis

The appellant reports experiencing hearing problems since his 
separation from service that he contends are the result of 
noise exposure in service and/or as a result of contracting 
meningitis while in service. November 2003 statements; 
statement received in January 2004.  Specifically, the 
appellant asserts that his hearing was affected in service as 
a result of his exposure to artillery and tank noises while 
he performed his service duties as a supply and ammunition 
clerk. Id.  Alternatively, the appellant argues that his 
currently diagnosed bilateral hearing loss is related to his 
contraction of spinal meningitis during basic training in 
March 1966. Id.; September 2003 application for compensation, 
part B, p. 1.  While viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim; and as such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2007).  
Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims ("CAVC" or "Court") has held 
that the absence of evidence of a hearing loss disability in 
service is not fatal to the veteran's claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also 
held that evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection. See Hensley v. Brown, supra.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000, and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when a veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge. Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a veteran 
presently has the same condition he or she had in service or 
during a presumption period, or whether lay evidence will 
suffice, depends on the nature of the veteran's present 
condition (e.g., whether the veteran's present condition is 
of a type that requires medical expertise to identify it as 
the same condition as that in service or during a presumption 
period, or whether it can be so identified by lay 
observation). Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).



Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")); see also Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

The Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan, 451 F.3d at 1335.  This 
would include weighing the absence of contemporary medical 
evidence against lay statements.

Prior to addressing the merits of the appellant's bilateral 
hearing loss claim, the Board observes for the record that 
the appellant has been granted service connection for 
tinnitus based upon the same factual scenario he relies upon 
in seeking service connection for hearing loss. See June 2004 
rating decision, pgs. 1, 2.  The Board does not find the 
granting of service connection for tinnitus in this case to 
be contradictory to the denial of service connection for 
hearing loss in light of the fact that tinnitus is a disorder 
based entirely upon symptomatology that cannot be objectively 
confirmed or refuted.  Service connection for tinnitus in 
this case was ultimately granted based upon a May 2004 
favorable medical nexus opinion provided by a VA audiological 
examiner who found no evidence in the appellant's claims file 
that confirmed or refuted the appellant's assertions that his 
tinnitus began in service. May 2004 VA examination report, 
pgs. 1, 2.  However, in terms of the current claim on appeal, 
the examiner opined that the appellant's bilateral hearing 
loss was not related to his exposure to noise in service in 
light of objective audiological testing at the time of the 
appellant's separation from service that indicated his 
hearing was normal. Id., pgs. 1-2.  Thus, the examiner took 
into consideration additional medical evidence in evaluating 
the appellant's bilateral hearing loss claim that did not 
exist in terms of his claim of entitlement to service 
connection for tinnitus.  Therefore, the fact that the 
medical examiner provided a favorable opinion in regards to 
the appellant's tinnitus claim but a negative opinion in 
terms of his hearing loss claim is not probative to the 
outcome of the present appeal.  

Regarding the merits of the claim at issue, the evidence of 
record clearly shows that the appellant presently experiences 
bilateral hearing loss that constitutes a current disability 
for VA purposes. See May 2004 VA examination report.  
According to a May 2004 VA audiological examination report, 
the appellant presently has puretone decibel losses of 60 and 
65 at the 3000 and 4000-Hertz ranges for the right ear and 
55, 60 and 65 at the 2000, 3000 and 4000-Hertz ranges for the 
left ear.  He has been diagnosed with a mild-to-severe high 
frequency sensorineural hearing loss in both ears. Id., p. 1.  
This evidence fulfills the requirements of the first element 
of the service connection test.  

In regards to the second element of the service connection 
test (evidence of an in-service incurrence or aggravation of 
an injury or disease), the Board assumes for purposes of this 
appeal that the appellant was exposed to acoustic trauma 
during his period of service pursuant to the provision of 
38 U.S.C.A. § 1154(a).  In this regard, the Board observes 
that in each case where a veteran is seeking service 
connection for a disability, due consideration is supposed to 
be given to the places, types, and circumstances of such 
veteran's service as shown by such veteran's service record, 
the official history of each organization in which such 
veteran served, such veteran's medical records, and all 
pertinent medial and lay evidence. 38 U.S.C.A. § 1154(a).  In 
this case, the evidence of record shows that the appellant 
was a supply specialist during service and he was assigned to 
the 2nd Battalion of the 27th Artillery division. See DD Form 
214.  Based upon his assigned unit and duties, the Board 
finds it highly likely that the appellant was exposed to the 
acoustic trauma he claims during service.  However, even 
though the Board assumes the appellant experienced noise 
trauma in service and may even have experienced some hearing 
problems at the time of this noise exposure, the Board finds 
that the appellant's service medical records ultimately do 
not support his claim in that they fail to reflect that the 
appellant developed a chronic hearing disorder as a result of 
his experiences in service.     



Specifically, a review of the appellant's service medical 
records fail to reveal complaints of, treatment for or 
diagnoses of hearing problems during the appellant's period 
of service; nor do they show that the appellant contracted 
meningitis during service.  In this regard, the Board 
observes that the appellant's November 1965 service induction 
examination indicates that the appellant was administered an 
audiological examination which revealed the following 
puretone thresholds: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 
-10
-5
-5
-5
LEFT
-10 
-10 
-10
-10
-10

The Board notes for the record that prior to November 1967, 
audiometric results were reported in standards set forth by 
the American Standards Association ("ASA").  Since November 
1, 1967, those standards have been set by the International 
Standards Organization - American National Standards 
Institute ("ISO-ANSI").  In order to facilitate data 
comparison with the appellant's post-1967 medical records, 
the Board has converted below the appellant's November 1965 
audiological examination (performed pursuant to ASA 
standards) to ISO-ANSI standards.  Subsequent to this 
conversion, the following puretone thresholds are found for 
the appellant:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
0
LEFT
5 
0
0
0
-5

Converted November 1965 audiological examination. 

Thus, according to the appellant's November 1965 service 
entrance examination, the appellant's hearing was normal.  A 
service audiogram report contained in the appellant's claims 
file dated January 13, 1966 (the first day of the appellant's 
active duty) appears to support this finding even though the 
record contains no actual interpretation of this report.  In 
addition, the finding of normal hearing upon entrance into 
service is supported by a "Physical Inspection" stamp dated 
January 13, 1966 on the appellant's service entrance 
examination which indicates that "NO ADDITIONAL DEFECTS 
[were] DISCOVERED" and that the appellant was fit for 
military service.    

A review of the appellant's subsequent service medical 
records reveals that the appellant was diagnosed with 
pneumonia in February 1966.  In November 1966, the appellant 
was also treated for a viral "flu" and viral 
gastroenteritis.  According to a December 1966 treatment note 
contained in the appellant's service file, the appellant was 
screened for security purposes and cleared as of that date.  
There is no indication in the appellant's remaining service 
medical records that he was treated for meningitis at any 
time during service. 

The appellant's remaining pertinent service medical records 
reveal that he underwent his separation from service 
examination in December 1967.  At that time, a clinical 
evaluation of the appellant's ears was found to be normal; 
and the appellant was found to have 15/15 on the hearing 
whispered voice test for both the right and left ears.  Under 
the section of the examination report titled audiometer, the 
following was reported: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
 0
0
0
LEFT
0 
0
0
0
0

Although the appellant reports that he was never administered 
a separation audiological examination at the time of his 
discharge from service, and refers to the zeros noted in the 
above-referenced audiometric chart for support, the Board 
observes that the zeros noted in this chart are not in 
obvious contrast to the 
puretone decibel losses exhibited by the appellant upon his 
entrance into service, 
once his November 1965 audiological examination is converted 
from ASA to 
ISO-ANSI standards. See November 2003 statements; converted 
November 1965 audiological examination, supra.  In addition, 
the Board observes that the December 1967 audiometric chart 
was reviewed by a VA medical provider in March 2004 and a VA 
audiologist in May 2004.  Neither questioned the numbers 
reflected in the audiometric chart or expressed concerns 
about the adequacy of the examination.  Lastly, the Board 
finds it notable that the appellant denied experiencing ear 
trouble and hearing loss when completing his December 1967 
Report of Medical History form; and finds this evidence 
supportive of the December 1967 audiometric findings.  The 
Board notes further, that while not dispositive, it is 
notable that the appellant's separation examination clearly 
indicates that the appellant's hearing was 15/15 for 
whispered voice.  Thus, even though the Board finds for the 
purposes of this appeal that the second element of the 
service connection test has been met since the appellant is 
presumed to have been exposed to acoustic trauma in service, 
the appellant's actual service medical records are not 
supportive of his claim since they essentially indicate that 
even if the appellant experienced hearing problems in 
service, these hearing problems were of an acute and 
transitory nature since they were not evident at the time of 
the appellant's discharge from service.  

In terms of the third element of the service connection test 
(medical evidence of a nexus between the appellant's current 
bilateral hearing loss and his exposure to acoustic trauma in 
service), the Board observes that the claims file contains 
private medical records dated from 1982 to 1986 and VA 
Medical Center ("VAMC") records dated from November 2000 to 
September 2004 and December 2004 to February 2005.  In 
regards to records pertinent to this appeal, a March 2004 
VAMC record indicated that the appellant reported that he was 
experiencing hearing loss and inquired of the VA examiner 
whether it was related to his active military duty.  The 
examiner reviewed the appellant's records and documentation 
and noted that his December 1967 service separation 
examination clearly showed that the appellant's hearing in 
both of his ears was normal.  In the examiner's medical 
opinion, it was not likely that the appellant's hearing loss 
was related to active duty.  Additionally, an August 2004 
VAMC record reflects the appellant's treatment from a VA 
neurology clinic regarding a back problem.  At that time, the 
appellant reported that he was having hearing problems that 
he would like to have considered for service connection.  He 
informed the examiner at the time that he was severely sick 
in boot camp in 1966 with what he believed to be meningitis, 
and felt his hearing loss was related to this illness.  The 
examiner reportedly told the appellant 
that he would have to have the records from that admission 
and diagnosis to support his claim.  Other than these two 
treatment records, the appellant's available VAMC records are 
silent as to complaints, treatment or diagnosis of hearing 
loss. However, see November 2003 VA medical records 
(appellant generally requested a hearing examination).  The 
appellant's private medical records also do not reference 
symptomatology associated with the appellant's hearing loss.  

Additional evidence considered in evaluating the appellant's 
claim consists of a VA audiological examination report that 
directly addressed the medical question as to the etiology of 
the appellant's bilateral hearing loss. See May 2004 VA 
examination report.  The Board observes that the appellant 
was afforded this VA examination in May 2004.  At that time, 
the VA examiner reviewed the appellant's claims file and 
noted that his service entrance and separation audiological 
evaluations revealed normal hearing bilaterally.  The 
examiner conducted audiological testing and diagnosed the 
appellant with mild-to-severe high frequency sensorineural 
hearing loss.  Thereafter, the examiner opined after 
reviewing all evidence of record (to include the appellant's 
statements of experiencing hearing loss since separation from 
service) that it was not likely the appellant's hearing loss 
was precipitated by military noise exposure.  In doing so, 
the examiner found persuasive the fact that despite the 
appellant's complaints of hearing loss since his separation 
from service, the appellant's hearing was within normal 
limits upon separation from service.  
 
Thus, a review of the current post-service medical evidence 
contained in the claims file reveals that these records do 
not support the appellant's claim in that they do not contain 
a medical nexus/link between the appellant's currently 
diagnosed hearing loss and his exposure to acoustic trauma in 
service.  Although the appellant has reported undergoing 
prior treatment for his hearing loss beginning in 1997, and 
has also provided medical releases for additional medical 
providers supportive of his assertions, no additional records 
have been associated with the claims file. See November 2003 
statement (appellant reported that he was treated by a doctor 
in the summer of 1997 in Kansas for bilateral hearing loss); 
November 2003 release for medical records from the Beltone 
Hearing Aid Company; March 2004 authorizations for Dr. L. and 
Mr. M.  In fact, the first medical record recording an actual 
complaint of hearing loss contained in the claims file is 
dated in March 2004, over 35 years after the appellant 
separated from service.  Based upon this evidence, the Board 
finds that the third element of the service connection test 
has not been met in this case since the only medical evidence 
of record addressing the possible relationship between the 
appellant's hearing loss and his exposure to acoustic trauma 
in service indicates that it unlikely that such a 
relationship exists. See September 2007 CAVC memorandum 
opinion, p. 3 (the Court held that the May 2004 VA 
examination report in this case is adequate for rating 
purposes).   

The Board has also considered the appellant's claim on the 
basis of continuity of symptomatology. Id., p. 4.  A 
disability may be service connected if the evidence of record 
reveals that a veteran currently has a disability that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97 (1997).  Evidence that relates the current disability 
to service must be medical unless it relates to a disability 
that may be competently demonstrated by lay observation. 
Savage, 10 Vet. App. at 495-97.  

In this regard, the Board observes that the appellant has 
reported in statements dated in November 2003 and September 
2004 that his hearing loss started in service and continued 
subsequent to his separation from service. See November 2003 
and September 2004 statements from the appellant; statement 
received from the appellant in January 2004.  While the Board 
finds the appellant is competent to report that he felt 
subjectively that he experienced problems with his hearing 
after being exposed to artillery noise in service, the Board 
finds his statements unpersuasive and insufficient upon which 
to make a finding of continuity of symptomatology when viewed 
in conjunction with the other evidence of record, and thus 
not credible to support a finding of service connection.  

Specifically, the Board observes that at least one statement 
contained in the appellant's post-service medical records 
contradicts his assertions that he has experienced hearing 
problems since his separation from service.  In this regard, 
the Board notes that the appellant underwent a "history and 
physical examination" in November 2001 in connection with 
the scheduling of an orthopedic procedure. See November 2001 
VA medical records.  At that time, the appellant was asked 
about any symptomatology he was experiencing in terms of his 
head, eyes, ears, nose and throat ("HEENT" review of 
symptoms).  In terms of his hearing, the appellant reported 
that he had some decreased hearing in his left ear "since 
prior to doing custodian work, he worked in a grain elevator 
and there was a lot of noise."  The appellant reported that 
he had not "done anything about that [presumably his left 
ear hearing loss]."  A review of the appellant's May 2004 VA 
examination report reveals that the appellant worked for a 
manufacturing plant and then at a grain elevator following 
his separation from service. May 2004 VA examination report, 
p. 1.  

A review of the appellant's post-service medical records 
indicates that the first medical evidence diagnosing the 
appellant with high frequency hearing loss is not dated until 
May 2004, over 35 years after the appellant separated from 
service. See May 2004 VA examination report.  Although the 
claims file contains post-service private and VA medical 
records dated from approximately 1982 to 2005, the first 
reference in these records pertaining to even a potential 
problem with the appellant's hearing is not dated until 
November 2003 - - even though the appellant reported 
receiving medical treatment from a doctor in Kansas for 
hearing loss in 1997. See November 2003 VA medical records 
(the appellant requested a VA hearing examination); 
appellant's statement received in January 2004.  Subsequent 
records dated in March 2004 reflect the appellant's reports 
of hearing loss and his inquiries to his VA medical provider 
as to whether his hearing disorder might be related to his 
duty in service. March 2004 VA medical records; see also 
August 2004 VA medical records.  However, no actual treatment 
pertaining to the appellant's hearing loss is noted at that 
(or any other) time. 

The appellant is competent to report symptoms which come to 
him through his senses. See Layno v. Brown, 6 Vet. App. at 
469.  As a layperson, however, the appellant is not competent 
to provide a medical diagnosis or nexus opinion. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board finds it 
reasonable to find that (1) if the appellant began 
experiencing hearing problems in service, (2) these hearing 
problems continued after the appellant separated from 
service, and (3) these hearing problems were ultimately 
diagnosed as resulting in the appellant's current bilateral 
hearing disorder, the appellant's post-service statements, 
service medical records and post-service medical treatment 
records would support rather than contradict the appellant's 
theory that his present hearing loss is the result of 
acoustic trauma in service rather than post-service noise 
exposure.  The only evidence in favor of the appellant's 
continuity of symptomatology argument is the appellant's 
statements dated in November 2003 and September 2004. See 
November 2003 and September 2004 statements from the 
appellant; statement received from the appellant in January 
2004.  Although these statements were found to be sufficient 
upon which to grant the appellant's claim of entitlement to 
service connection for tinnitus, tinnitus is a disorder based 
entirely upon subjective symptomatology.  As discussed above, 
service connection for tinnitus was granted in this case 
because the May 2004 VA audiological examiner found no 
evidence to contradict the appellant's assertions that his 
tinnitus began in service. May 2004 VA examination report, 
pgs. 1, 2.  However, contradictory evidence of record does 
exist in terms of the appellant's bilateral hearing loss 
claim in the form of the appellant's (1) service medical 
records and separation audiological examination, (2) the 
appellant's exposure to acoustic trauma after service, (3) 
the appellant's November 2001 statement that he began 
experiencing hearing loss after exposure to acoustic trauma 
post-service and (4) the lack of medical evidence 
corroborating the appellant's post-service hearing problems 
prior to March 2004.  When this evidence is considered in 
conjunction with the appellant's November 2003 and September 
2004 statements, the Board finds the appellant's statements 
to be less persuasive.  In rendering a determination on the 
merits of a claim, the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity. Savage, 10 
Vet. App. at 496.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim. See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Simply 
stated, the post-service treatment record also provides 
evidence against this claim.  Thus, service connection for 
bilateral hearing loss based upon a theory of continuity of 
symptomatology must be denied.  




To the extent that the appellant purports to establish a 
nexus between his service and his current hearing loss 
through his statements, the Board does not dispute the fact 
that the appellant was likely was exposed to loud noise 
during service.  However, the appellant's contentions 
regarding a relationship between his claimed disabilities and 
exposure to inservice noise are not statements about 
symptomatology, an observable medical condition, or a 
contemporaneous medical diagnosis.  Rather these contentions 
are statements of causation.  Such statements clearly fall 
within the realm of opinions requiring medical expertise.  
The appellant has not demonstrated any such expertise.  
Hence, his contentions are not competent medical evidence of 
the cause of the claimed disability.

Therefore, based upon a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the appellant's claim of entitlement to service 
connection for bilateral sensorineural hearing loss.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral sensorineural hearing loss 
is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


